Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 22, 2015

                                      No. 04-15-00797-CV

                                IN THE MATTER OF B.M.G.,

                  From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-JUV-00638
                           Honorable Laura Parker, Judge Presiding

                                         ORDER
        The trial court signed a final judgment on August 31, 2015. Appellant filed a timely
motion for new trial on September 24, 2015. Therefore, the notice of appeal was due to be filed
November 30, 2015. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the
notice of appeal was due on December 15, 2015. See TEX. R. APP. P. 26.3. Appellant filed a
notice of appeal on December 17, 2015, but did not file a motion for extension of time. It thus
appears that notice of appeal was not timely filed.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are suspended pending our resolution of the jurisdiction issue.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court